ACCEPTED
                                                                                                04-15-00100-CR
                                                                                    FOURTH COURT OF APPEALS
                                                                                         SAN ANTONIO, TEXAS
                                                                                          6/24/2015 11:24:12 AM
                                                                                                 KEITH HOTTLE
                                                                                                         CLERK

                                   No. 04-15-00100-CR

                                     IN THE                                FILED IN
                                                                    4th COURT OF APPEALS
                           FOURTH COURT OF APPEALS                   SAN ANTONIO, TEXAS
                                    OF TEXAS                        6/24/2015 11:24:12 AM
                             AT SAN ANTONIO, TEXAS                      KEITH E. HOTTLE
                                                                             Clerk


BRANDON MASTER                                                           APPELLANT

V.

THE STATE OF TEXAS                                                         APPELLEE



                         FIRST MOTION TO EXTEND TIME
                           TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF
APPEALS OF TEXAS:

          COMES NOW, BRANDON MASTER, the appellant in the above styled and

numbered cause, pursuant to Texas Rules of Appellate Procedure 10.5(b) and

38.6(d), through the undersigned counsel, files this motion to extend time to file the

appellant’s brief. In support of this motion the appellant respectfully shows the

following:

     I.      Deadline for filing the appellant’s brief:

          The current deadline for filing the appellant’s brief is June 19, 2015.

TEX.R.APP.P. 4.1(a) and 38.6(a)(2).

                                              1
   II.       Length of the extension sought:

          Counsel for appellant seeks a five (5) day extension to file the appellant’s

brief, until June 24, 2015. See TEX. R. APP. P. 4.1(a).

   III.      Facts relied on to reasonably explain request for extension:

          Counsel for appellant seeks this extension of time to file the appellant’s brief

for the following reasons:

   A. Since the record was filed, on May 20, 2015, the undersigned has filed briefs,

          motions, or related documents in the following cases:

          1. Joseph Rios v. The State of Texas, No. 04-15-00261-CR (Appellant’s

             response filed on May 22, 2015);

          2. Kevin Balditt v. The State of Texas, No. 04-15-00281-CR (Appellant’s

             response filed on May 22, 2015);

          3. Brian Gorham v. The State of Texas, No. 04-15-00304-CR (Appellant’s

             response filed on June 2, 2015).

   B. The undersigned has upcoming deadlines in the following cases:

          1. Gilbert M. Zepeda v. The State of Texas, No. 04-14-00775-CR

             (Appellant’s brief due to be filed on July 6, 2015);

          2. Brandon Master v. The State of Texas, No. 04-15-00100-CR (Appellant’s

             brief due to be filed on June 19, 2015);


                                              2
      3. Brandon Master v. The State of Texas, No. 04-15-00101-CR (Appellant’s

          response due to be filed on June 19, 2015);

      4. Sabrina Nicole Angel v. The State of Texas, No. 04-15-00235-CR

          (Appellant’s response due to be filed on July 1, 2015);

      5. Sabrina Nicole Angel v. The State of Texas, No. 04-15-00236-CR

          (Appellant’s response due to be filed on July 1, 2015);

      6. Julio Zuniga v. The State of Texas, No. 04-15-00245-CR (Appellant’s

          brief due to be filed on July 3, 2015);

      7. Ramon Davidson v. The State of Texas, No. 04-15-00209-CR (Appellant’s

          brief due to be filed on July 20, 2015);

      8. LeAndre V. Hill v. The State of Texas, No. 04-15-00164-CR (Appellant’s

          brief due to be filed on July 23, 2015).

   C. The undersigned attended CLE on May 27-29, 2015, and on June 17-20,

      2015, for a total of 6 working days out of the office.

   D. May 25, 2015 was a county holiday.

   E. July 3, 2015 is a county holiday.

   F. The undersigned took vacation leave on June 4, 2015 and June 5, 2015.

   IV.    Number of previous extensions requested:

This is the first extension of time requested in this case.


                                           3
   V.      Not for delay:

        This extension of time is not sought for the purpose of delaying the resolution

of this appeal. Undersigned counsel will file the Appellant’s Brief

contemporaneously with the filing of this motion. He does not believe the

additional time requested will prejudice or inconvenience the State.

   VI.     Appellant’s status:

        The Appellant was sentenced to 10 years of imprisonment and is presently

incarcerated in the TDCJ-ID. No appeal bond was requested.

                                       PRAYER

        THEREFORE, counsel for the appellant prays that this Court issue an order

granting the extension of time of five (5) days to file the appellant’s brief in the

above case, and grant all such relief as is fair and just.


                                         Respectfully submitted,

                                         RICHARD B. DULANY, JR.
                                         Texas Bar No. 06196400
                                         Assistant Public Defender
                                         Bexar County Public Defender’s Office
                                         101 W. Nueva St., Suite 370
                                         San Antonio, Texas 78205
                                         (210) 335-0701
                                         (210) 335-0707 fax
                                         Richard.Dulany@bexar.org

                                         /s/ Richard B. Dulany, Jr.

                                            4
                                      ___________________________________
                                      RICHARD B. DULANY, JR.

                                      ATTORNEY FOR APPELLANT


             CERTIFICATE OF SERVICE AND COMPLIANCE

      The undersigned does hereby certify that a copy of the above motion was

delivered by electronic service to the State’s Attorney: Nicholas A. LaHood,

Criminal District Attorney, Bexar County District Attorney’s Office, Appellate

Section, 101 W. Nueva St., Suite 710, San Antonio, Texas 78205, on June 24, 2015.

The word count is 722.

                                      /s/ Richard B. Dulany, Jr.
                                      ___________________________________
                                      RICHARD B. DULANY, JR.




                                        5